 In the Matter of RELIANCE MANUFACTURING COMPANYandUNITEDGARMENT WORKERS OF AMERICA, LOCAL No. 215 ,Case No. R-4792.-Decided February 5,1943Jurisdiction:garment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition without certification ; intervenor's objections tousual eligibility date held without merit ; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees at one plant, including shipping clerks, but excluding supervisoryand clerical employees, janitor-watchmen, and irregular employees.Mr. Paul Y. Davis,of Indianapolis, Ind., for the Company.Mr. Joseph A. Padway,byMr. Robert A. Wilson,ofWashington,D. C., andMiss Madge King,of Galesburg, Ill., for'the United.Messrs. Leon M. Despresand-Harold Freed,of Chicago, Ill., andMiss Mildred Stout,of Michigan City, Ind., for the Amalgamated._Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE 'Upon a petition duly filed by United Garment Workers of America,Local No. 215, A. F. of L., herein called the United, alleging that aquestion affecting commerce had arisen concerning the representationof employee§ of Reliance Manufacturing Company, Michigan City,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeLester Asher, Trial Examiner.Said hearing was held at MichiganCity, Indiana, on January 25, 1943.The Company, the United, andAmalgamated Clothing Workers of America, C. I. 0., herein calledthe Amalgamated, appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The TrialExaminer's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.On February 1 and 5, 1943, the Amalgamated and theUnited, respectively, filed briefs which the Board has, considered.47 N. L.R. B., No. 64.451 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE COMPANYReliance Manufacturing Company, an Illinois corporation with itsprincipal office in Chicago, operates 16 plants for the manufacture ofclothing.These include a,plant at Michigan City, Indiana, hereincalled the Michigan City plant, which is the only plant involved inthis proceeding.The Michigan City plant is primarily, engaged inthe manufacturer of underwear for men. During the year 1942, all' ofthe materials used by the Company at this plant were purchased out-side the State of Indiana and shipped from points outside the Stateto the Michigan City plant.During the same period, over 85 percentof the goods manufactured at the Michigan City plant, valued in excessof $1,700,000, was shipped therefrom to, points outside the State ofIndiana.A large percentage of the production of the Michigan City-plant is devoted to the manufacture of clothing for war use. '.The, Company admits that it is engaged in interstate commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Garment Workers of America, Local No. 215,' affiliated withthe American Federation of Labor,is a labororganization, admittingto membership employees of the Company.Amalgamated Clothing Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization, ad-mitting to membership employees of the Company..III.THE QUESTION CONCERNING REPRESENTATIONtract with the United.The contract provided that it should remainin effect for 1 year, and was subsequently extended by supplementaryagreement to July 18, 1943.- In May 1942, the United requested theCompany to recognize it as the exclusive bargaining representative ofthe,production and maintenance employees at the Michigan City plant.The Company refused to recognize the United without certification bythe Board.A statement' of the Regional Director, introduced into' evidence 'atthe hearing, indicates that the United represents a Substantial numberof employees in the unit hereinafter found appropriate.''The Regional Director reported that the United had submitted 358 authorizationcards, all oPwhich bore apparentlygenuine original signatures;that 267 of these cards RELIANCE MANUFACTURING COMPANY453We'find thata questionaffectingcommercehas arisenconcerning therepresentationof employees of'the Company, within themeaning ofSection9 (c) andSection 2(6) and(7) of the Act.IV. THE APPROPRIATE UNITThe United seeks a unit composed of all production and maintenanceemployees at the Michigan City plant, including shipping clerks, butexcluding office clerks, office help, supervisory employees, and janitor-watchmen. There is agreement among the parties oh all classificationsexcept maintenance employees and certain irregular employees.The United seeks to include and the Amalgamated to exclude themaintenance men from the unit.The Amalgamated contends thatthese employees, of which there are seven, should not be included in theunit for the reason that they are too closely allied to the management.Although the Amalgamated states that the maintenance employees arenot eligible to membership in that organization, similar maintenanceemployees are covered by a contract between the Amalgamated andanother concern.The United accepts the maintenance men to mem-bership.Of these seven maintenance employees, one is a piece-goodsman who takes care of all piece goods, checks in returns, and is re-sponsible for the assortment of patterns; another is a maintenance manwho takes care of building repairs, painting, and electrical work; twoare belt boys who replace belts on sewing machines and do repair workon the transmitters; one is a marker in the cutting room and markspatterns in connection with piece goods; and two are sewing machinemechanics who repair and maintain the sewing machines.The recordshows that none of these employees has any supervisory authority,nor is there any evidence that their interests are so,close to the manage-ment as to warrant their exclusion. ' Accordingly, we shall includethem in the unit.The Company's pay roll lists four irregular employees? These em-ployees are not steadily employed for reasons of poor health or becausetheir family d ties do not allow them sufficient time to work on a full-time basis.Tie United and the Amalgamated seek their exclusionon the ground of the sporadic nature of their work.While the Com-pany does not agree to their exclusion, it states that it has no objectionthereto.The record shows that Kudynowski worked a total of 324bore the names of persons listed on the Company'spay roll of December 26, 1942,which contained the names of 389 persons within the alleged appropriate-unit; andthat the cards Ni ere dated as follows : 1 in the year 1940, 152 in the year 1941, 57 Inthe year 1942, and 57 undatedThe Amalgamated declined to submit to either the Regional Director or to the TrialExaminer any evidence of membership.The United and the Company,however,do notobject to the Amalgamated's appearance on the ballot.JuliaKudynowski,ClaraBrown,Gladys Pomranke(also referred to as GladysTompomranke),and Clara Jarnutowski., 454DECISIONS OF NATIONAL- LABOR RELATIONS- BOARDclock hours during 1942, earned $137.08, and last worked on July 27,1942.Brown worked a total of 287 clock hours during 1942, earned$122.40, and last worked'on December 12, 1942.Pomranke worked atotal of 960 clock hours during 1942, earned $532.92, and last workedon July 11, 1942.Jarnutowski worked a total of 842 clock hours dur-ing 1942, earned $458.13, and last worked on October 17, 1942. In viewof the intermittent nature of their work, we shall exclude the irregularemployees from the unit.There is also disagreement as to whether or not another employee,Violet Schaeffer, should be included in the unit.This employee was onleave of absence at the time of the hearing. She last worked onDecember 12, 1942, and has been off since that time because she isunable to find anyone to take care of her children. She lives on arural route, 9 miles from Michigan City. She intends to return towork in the near future. She worked 1,811 clock hours during 1942and earned $901.41.The Amalgamated contends that Schaeffer shouldnot be eligible to vote, for the reason that she has no expectation ofreturning to work.The 'Company and the United would includeSchaeffer as an eligible employee.Since she was a regular employeeduring the year 1942 and expects soon to return to work we shall includeher in the appropriate unit.We find that all production and maintenance employees of the Com-pany, including shipping clerks, but excluding supervisory and clericalemployees, janitor-watchmen, and irregular employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF' REPRESENTATIVESThe Amalgamated desires that the eligibility date be governed by thepay roll current at the time of the hearing, on the ground that theCompany may hire many new employees prior to the date of the elec-tion and attempt to influence them to vote for the United.While therecord indicates that the Company may make some further increases inits staff in the near future, there is nothing in the record to lead usto find that the Company will attempt unlawfully to influence theirchoice of representatives in the election.Accordingly, we shall notdepart from our usual practice with respect to the eligibility date.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the. Direction of Electionherein, subject-to the limitations and additions set forth in the Di-rection.- RELIANCEMANUFACTURING COMPANYDIRECTION OF ELECTION455By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Reliance Manu-facturing Company, Michigan City, Indiana, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the' direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by United GarmentWorkers of America, Local No. 215, affiliated with the American Fed-eration of Labor, or by the Amalgamated Clothing Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining, or by neither.